DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Amendments
The amendments filed 02/19/2021 have been entered. Claims 1-20 remain pending in the application. 
	
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 112(b) filed 02/19/2021 have been fully considered but are only persuasive in part. 
First, and without acquiescing over the propriety of the previous rejections under 112(b), the rejections given to claims 1, 8, and 15 with respect the antecedent basis issue and the “determining” limitation are withdrawn, solely due to the amendments. 

	Specifically, the examiner, in the previous office action mailed 12/30/2020 rejected Claims 1, 8, and 15 due to the confusion between the use of the word “common” (e.g. common object, common subject, etc)	 and the use of the word “same” (e.g. same object, same predicate, etc.). 
	In response, the applicant appears to argue, with respect to above rejection that:
“Applicant retains the use of the word ‘common’ in the claims as a synonym for ‘same’, as concluded in the office action…Therefore, Applicant submits that the rejections under 35 U.S.C. 112 are remedied by the present amendments.”
(Applicant’s Arguments 02/19/2021 Pg. 11) 
The examiner respectfully disagrees. 
	The applicant submits that the word “common” appears to be a synonym for the word “same.” By applicant’s own admission, there appears to be no difference between the two terms, and this is exactly what causes the issue of indefiniteness.
	That is, “similar triples” appear to be determined based on “common” data types (e.g. subject, predicate, object). On the other hand, from the claim language, matching triples are determined from “same subject”, “same predicate”, and “same object.”
	By the applicant’s own admission “common” and “same” are the same and/or encompass similar subject matter. Based on this, one of ordinary skill in the art could reasonably infer then, when the claims require counting similar triples and matching triples, the count would be identical, thus rendering the subsequent “probability ratio” insignificant. 
why the applicant has chosen to use apparent differentiating terms to indicate the same thing. Additionally, because of this, the calculated probability ratio would, mathematically speaking, “matter.” 
	In the response to this action, the examiner respectfully requests:
1. The applicant explain how similar triples and matching triples are different, and then use appropriately supported amends which makes this distinction clear. 
2. If, as it appears from the admission from the applicant, that “common” and “same” encompass similar subject matter, the examiner respectfully requests the applicant explain or providing supported amendments, which explains how the calculated probability ratio calculated such that, mathematically speaking, it produces a ratio that affects the outcome of the claim. 

	The examiner also rejected at least Claims 1, 8, and 15 due to the confusion between the claimed “probability information” and “probability ratio.” While from the claim language, they appear to be different, the two metrics are based on the same thing (i.e. similar triples count and matching triples count). 
	Similar to the above confusion, because the claimed “probability information” and “probability ratio” appear to be based on the same thing, the resulting metric, in both cases, would result in the same number, and thus there is no apparent difference between the two metrics. 
any amendments, any arguments, nor any other interpretation. Because of this, the claim(s) remains indefinite and thus the rejection is maintained. 
	The examiner respectfully requests that in the response to this action, the applicant provide an explanation with supported amendments which explain and/or show how probability information is clearly distinct and mutually exclusive from probability ratio. 
Applicant's arguments, with respect to 35 U.S.C 101 filed 02/19/2021 have been fully considered but are not persuasive. 
The applicant argues that amendments to at least Claim 1 overcome the 101 rejection because it is “…improving a computer by reducing a processing load for processing un-typed data…” The applicant continues further and argues that 
To clarify this argument, Amended claim 1 now recites that the initial determination within a collection of triples for un-typed data is in a database and the computer is part of a data analysis system. The claim is thus directed to determining triples for un-typed data in a database, and clearly does not apply to mental steps. 
Additionally, in one example, referring to the specification (paragraph [0003]), a triple store, where data is stored as a flat table of "triple" that each comprise a subject, predicate, and object, offer a flexible alternative to relational databases. The computer-implemented method of the present invention, using a computer, for example, referring to the specification, enables an alternative to a relational database which typically require generation of schemas and linking tables previous to conducting information processing tasks on stored data (paragraph [0003]). 
Therefore, the computer implemented method of the present disclosure improves computing, and thereby a computer by reducing processing load, for example, as linking tables of relational databases are not used. 
Therefore, Applicant submits that amended claim 1 recites significantly more than an abstract idea, and imposes meaningful limitations on the scope of the claim. Further, amended claim 1 recites a practical application and benefit of processing un-typed data.
The examiner respectfully disagrees and submits that when considered “as a whole”, the claims still recite an abstract idea without significantly more than the judicial exception. 
	First, the examiner addresses the applicant’s arguments regarding the citation to the specification. 
	While this benefit may indeed “improv[e] computing”, the claim language does not recite this improvement or even fairly suggest it. That is, it appears that the applicant is arguing an interpretation from the specification which is NOT recited in the claims. This is not a persuasive argument. 
Rather, as discussed in numerous past actions as well as below, the method of at least claim 1 simply amounts to a mental process that, merely because it is completed on a computer, is completed faster; this is a textbook example of 101. 
Indeed, when looking at the claim language, representative claim 1 explicitly recites “using a computer” and other similar phrases. Simply saying “using a computer” does NOT amount to significantly more than the judicial exception. 
The applicant argues (Pg. 24 of remarks 2/19/2021): 
Additionally, in one example, Claim 1 includes counting the similar triples to produce the similar triples count by iterating through the predicates. The iterations and counting are completed using a computer, not from a person using mental steps.

While, solely in the case of the instant invention, that the “iterations and counting are completed using a computer, not from a person using mental steps”, the applicant is mischaracterizing how 101 is applied to the claims. 

As described in past actions as well as the instant action, yes, the claims do recite an abstract idea. 
Specifically, regarding the applicant’s arguments, simply iterating through a list and counting a specific type of triple (e.g. similar triples) is nothing more than a mental process. That is, a human, trivially, can count (1, 2, 3, 4, etc.). Just because the instant invention uses a computer to make the process “go faster” is not enough (e.g. not significantly more than the judicial exception); the courts have been very clear on this fact.  
The applicant further argues that: 
Amended claim 1 now recites that the initial determination within a collection of triples for un-typed data is in a database and the computer is part of a data analysis system. The claim is thus directed to determining triples for un-typed data in a database, and clearly does not apply to mental steps.

Similar to the above, simply reciting that this “initial determination” is “in a database and the computer is part of a data analysis stem” does NOT amount to significantly more than the judicial exception. Again, this is simply reciting that a computer is used so that the underlying abstract idea (e.g. determining similar triples, 
The examiner suggests that the applicant claim HOW the processing is done. For example, what specific algorithms are used (e.g. k-means clustering, SVM machine, neural network, etc.)? How does the instant invention improve computer functionality?
Without at least these above questions answered (i.e. claimed), the claim(s) remain ineligible. 
Therefore, at least for the above reasons, the applicant’s arguments regarding the rejection under 35 U.S.C. 101 are NOT persuasive and the rejection is maintained. 
Applicant's arguments, with respect to 35 U.S.C 103 filed 02/19/2021 have been fully considered but are not persuasive. 
The applicant argues that Mizell does not teach at least some of the limitations of representative Claim 1. 
Specifically the applicant first argues, 
Additionally, the examiner referred to Mizell paragraph [0018] on page 3, as an empty object type can be inserted subsequently. However, firstly, claim 1 recites similar triples having common subjects and predicates, and which of the similar triples also include a common object. Mizell teaches a subject type and the object is empty.
Therefore, Mizell does not teach having common subjects and predicates…
Further, Mizell teaches away from the present disclosure as teaching a subject type and an object that is empty. This teaches away from similar triples having common subject and predicate, and matching triples having common objects, as recited in claim 1, as Mizell does not even teach having an object. Even, assuming arguendo, that Mizell does not teach away, it at least contradicts the recitation in claim 1.


fail to consider the full teachings of Mizell. Further, even if Mizell only taught “empty object type[s]”, which the examiner contends, the applicant makes a conclusory statement that, because of this, Mizell does not teach having common subjects and predicates. 
The examiner notes the rejection under 103 below for more details, but notes that, as is the purpose for the 112(b) as described above and below, the applicant fails to provide an explanation on what “common” means or provide an objective standard and how “common” is different from “same.” 
Additionally, when the applicant argues that Mizell teaches away from the instant invention, the applicant does not give a specific citation in Mizell. Simply, in one sentence, and in a generally conclusory manner, the applicant states that merely by having an empty object type, which Mizell, in fact is NOT limited too, does not teach “…and matching triples having common objects..” 
For at least these reasons, the applicant’s arguments are not persuasive. 
The applicant further argues: 
Further, paragraph [0024] of Mizell teaches a component update of the entry in the type table for the subject of the selected triple to indicate that the object of the selected triple is a type of that subject. Thus, Mizell does not teach a common subject and predicate.

Again, similar to the above, while Mizell does describe a “component update”, the applicant has again failed to account for the full teachings of Mizell. Additionally, and similarly, simply citing a paragraph and equating it to some phrase (i.e. “a common subject and predicate”) which is taken out of the context of the claim language does not why this is different or what specifically the applicant is arguing; merely, it provides a conclusory statement. 
The applicant additionally argues: 
Further, Mizell teaches in paragraph [0019] a check subject component, a check predicate component, and a check object component to determine whether a triple is a candidate for matching a query based on subject, predicate, and object, respectively. However, nowhere does Mizell teach a “common object” as in claim 1, in contrast, Mizell teaches matching a query “based on”.

Like the above arguments, the applicant again is making conclusory statements without any evidence or clear line of reasoning. That is, the applicant appears be arguing paragraph [0019], but the specific limitations which the applicant is arguing is absent. Simply, the applicant argues that Mizell does not teach a “common object” but rather “matching a query ‘based on’”. The examiner is frankly confused by this as it is unclear what limitation the applicant is arguing, what part of Mizell allegedly says “matching a query based on”, and how the phrase “based on”, with absolutely zero context, fails to teach, with absolutely zero context, “common object.” 
	Lastly, it appears the applicant is suggesting that the examiner used impermissible hindsight. The applicant argues: 
	Applicant contends that the office action is using applicant’s disclosure to reconstruct the invention using Mizell. Applicant contends that the office action is not presenting a line of reasoning found in the reference, for one skilled in the art, but is using impermissible hindsight by using Applicant’s disclosure to construct and/or as motivation to arrive at the claimed invention. 
The examiner firmly disagrees. 


Second, the examiner in numerous past actions and indeed the instant action has presented “a line of reasoning” (e.g. mapping with explanations) and, in fact, relies upon those references to make factual findings. Those findings are rooted based on the understanding of one of ordinary skill in the art; as is the legal basis for making such determinations. Arguing that the factual findings based on the references are impermissible hindsight in view of a person skilled in the art is a legally deficient argument which cannot be found persuasive. 
Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Lastly, the examiner notes that the applicant only argues the application of Mizell. The examiner reminds the applicant that at least representative Claim 1 was rejected under 35 U.S.C. 103 in view of Mizell, Reinhardt and Tolksdorf. Thus, because the applicant only argues Mizell, the applicant is using piecemeal analysis on a rejection that relied upon multiple references in combination. In response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Because the applicant has only provided conclusory statements which do NOT account for the BRI of the claim language, consider the full teachings of Mizell, do not specifically point to the alleged differences, and improperly argues that the examiner is using hindsight reasoning, the arguments cannot be considered persuasive and thus the rejection under 35 U.S.C. 103 is maintained. 
	Additionally, even if the above reasons and conclusions reached by the examiner were unfounded, which the examiner does NOT concede, the applicant has amended at least Claim 1 with subject matter which has not been previously examined and thus such arguments are rendered moot. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Analysis of Claim 1: 
Revised Step 2A: Do the Claims recited an abstract idea?
The claim(s) recite(s) the following limitations: 
 “determining, using a computer of a data analysis system, within a collection of triples for un-typed data in a database, triples that have common first entity types to produce similar triples, similar triples include a common subject and a common predicate, the collection of triples each including subjects, predicates, and objects, as data types.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, a person a mentally decide given a collection of triples, which triples contain common characteristics. For example given the triple <John Smith, IS-A, Physician> a person can reasonably look through a collection of triples and decide which triples have similar characteristics to the given triple; this, under BRI, would be considered “determining.”  The examiner further notes the response to arguments above. 
“determining, using the computer, within the similar triples that have common subjects and predicates, which of the similar triples also include a common object to produce matching triples, the determining of the matching triples includes determining which of the similar triples within a group of the similar triples have the common object in addition to the common subject and predicate” Similarly to the above limitation, under step 2A prong 1, this limitation, under BRI, can be completed by a mental process and therefore is considered part of the abstract idea. Again, like above, given an example triple, a person can reasonably look through a collection of triples and decide which of the above determined “similar 
“counting, using the computer, the similar triples to produce a similar triples count by iterating through the predicates, and subject types of the subjects to compute the similar triples count for all triples having a same predicate and subject type.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, a person can reasonably count the number of occurrences of “similar triples”, Thus, under BRI, this would be considered “counting.” The examiner further refers to the response to arguments above. 
“counting the matching triples to produce a matching triple count by iterating through object types of the object to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, a person can reasonably count the number of occurrences of “similar triples”, Thus, under BRI, this would be considered “counting.” The examiner further refers to the response to arguments above. 
“computing, using the computer, probability information based on the matching triple count and the similar triple count.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a 
“computing a probability ratio (Rts,p,to), using the computer, based on a matching triples count and a similar triples count, the probability ratio represents a portion of triples that have a particular object type (to) given a particular subject type (ts) and predicate (p)…” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. In addition, or in the alternative, a “probability ratio”, which under the Broadest Reasonable Interpretation, is simply a division operation, is considered a mathematical concept and thus is considered part of the abstract idea. 
“processing, using the computer, the un-typed data based on the probability information.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, a person can reasonably, for example, decide that, based on the simple probability calculation, one triple is more common than a second triple. This, under BRI, would be considered “processing.” The examiner further refers to the response to arguments above. 
“weighting a processing result from the processing of the un-typed data based on the probability information, based on the probability ratio for each of the data types.” Under Step 2A Prong 1, the above limitation, under the Broadest 
“scoring candidate questions or answers in the data analysis system”. Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, if a human is given a question or answer, a human could reasonably score that question or answer (e.g. think about the show Jeopardy!). As a further example, given a question or answer, a person could reasonably score based on, for example, how difficult the question is. 
Analysis under Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, Claim 1 does NOT recite additional elements that amount to significantly more than the judicial exception. The examiner refers to the response to arguments above. 
	At best, the claims recite “using a computer” or similar functional language. It has been well settled that simply “using a computer” to implement a recited abstract idea 

In conclusion, since Claim 1 fails Step 2A and the examiner has not identified any limitations that would amount to significantly more than the judicial exception, the claim is not patent eligible and is rejected under 35 U.S.C. 101. 

Analysis of Claim 2: The claim recites “determining a confidence score for an un-typed second entity from the probability information.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, a person can reasonably perform mathematical operations which would result in some number which would inform the person that a second entity type would be considered similar to a particular triple. The examiner notes that the phrase “un-typed”, under BRI, could be some word and/or entity type that a person thinks of, but is not included in a particular collection of triples. Thus because claim 2 is dependent upon Claim 1 and does not amount to significantly more than the judicial exception, Claim 2 is similarly not patent eligible and is rejection under 35 U.S.C. 101. 
Analysis of Claim 3: The claim recites “wherein the probability information comprises a ratio or percentage.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, a person can perform a division calculation; trivially a division operation must include at least a ratio. Thus 
Analysis of Claim 4: The claim recites “wherein the probability information is computed by dividing the matching triple count by the similar triple count.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. As described above, the counts are a mental process. Further, a person can reasonably divide one number by another number using a division operation. Thus because claim 4 is dependent upon Claim 3 and does not amount to significantly more than the judicial exception, Claim 4 is similarly not patent eligible and is rejection under 35 U.S.C. 101. 

Analysis of Claim 5: The claim recites “wherein the processing data based on the probability information comprises candidate answer generation.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, based on the probability, which, as described above, can be performed mentally, a person can reasonable decide that because one triple’s probability is higher and/or lower, that triple could and/or could not be a potential answer. Thus because claim 5 is dependent upon Claim 1 and does not amount to significantly more than the judicial exception, Claim 5 is similarly not patent eligible and is rejection under 35 U.S.C. 101. 

Analysis of Claim 6: The claim recites “wherein the processing data based on the probability information comprises candidate answer evaluation.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, based on the probability, which, as described above, can be performed mentally, a person can reasonable decide that because one triple’s probability is higher and/or lower, that triple could and/or could not be a potential answer then, by looking at the chosen triples, a person can reasonably decide that one triple must be the best because of the calculated numerical result. Thus because claim 6 is dependent upon Claim 1 and does not amount to significantly more than the judicial exception, Claim 6 is similarly not patent eligible and is rejection under 35 U.S.C. 101. 

Analysis of Claim 7: The claim recites “wherein the probability information comprises a ratio or percentage for each set of similar triples in a triple store.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. As described above, the function of determining similar triples and the function of a ratio or percentage, is a mental process. Further, a person can reasonably remember a set of triples which have a certain probability. The examiner further notes that under BRI, the claimed “triple store”, under Step 2A Prong 2 does not amount to significantly more than the judicial exception because it merely amount to an element that is well-understood, routine, and/or conventional. Under step 2B, based on the information in the Berkhiemer memo, the examiner must provide evidence that “triple store” is well-
Claims 9-14, and 16-19 are similarly rejected under 35 U.S.C. 101, mutatis mutandis, for reciting an abstract idea without significantly more than the judicial exception. 

Analysis of Claim 8: 
The claim(s) recite(s) the following limitations: 
 “determining within a collection of triples for un-typed data, triples that have common first entity types to produce similar triples, similar tripes include a common subject and a common predicate, the collection of triples each including subjects, predicates, and objects.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, a person a mentally decide given a collection of triples, which triples contain common characteristics. For example given the triple <John Smith, IS-A, Physician> a person can reasonably look through a collection of triples and decide which triples have similar characteristics to the given triple; this, under BRI, would be considered “determining.” 
“determining similar triples that have common subjects and predicates to produce matching triples, the determining of the matching triples includes determining which triples within each group of the similar triples have a common object in addition to a common subject and predicate.” Similarly to the above limitation, under step 2A prong 1, this limitation, under BRI, can be completed by a mental process and therefore is considered part of the abstract idea. Again, like above, given an example triple, a person can reasonably look through a collection of triples and decide which of the above determined “similar triples” have “a second entity type” in common. Thus, under BRI, this would be considered “determining.” 
“counting the similar triples to produce a similar triple count  by iterating through the predicates, and subject types of the subjects to compute the similar triples count for all triples having a same predicate and subject type.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, a person can reasonably count the number of occurrences of “similar triples” and “matching triples.” Thus, under BRI, this would be considered “counting.” The examiner further refers to the response to arguments above. 
“counting the matching triples to produce a matching triple count by iterating through object types of the objects to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore 
“computing probability information based on the matching triple count and the similar triple count.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, a person can reasonably perform basic mathematical functions mentally and/or using a piece of paper, to compute “probability information.” 
“computing a probability ratio (Rts,p,to), as part of the computing of the probability imformation, based on a matching triples count and a similar triples count, the probability ratio represents a portion of triples that have a particular object type (to) given a particular subject type (ts) and predicate (p)…” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. In addition, or in the alternative, a “probability ratio”, which under the Broadest Reasonable Interpretation, is simply a division operation, is considered a mathematical concept and thus is considered part of the abstract idea. 
“processing data based on the probability information.” Under Step 2A Prong 1, the above limitation, under the Broadest Reasonable Interpretation, can be completed by a mental process and therefore is considered part of the abstract idea. For example, a person can reasonably, for example, decide that, based on 
“one or more processors; one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions…” These limitations must be considered under Step 2A Prong 2. Prong 2 asks if the claimed invention is integrated into a practical application. The above limitations do not integrate the judicial exception into a practical application because they merely link the use of the judicial exception to particular technological environment or field of use (See MPEP 2106.05(h). Because the claims are not integrated into a practical application, the claim must further be considered under Step 2B. Under step 2B, the above limitation does not amount to significantly more than the judicial exception because it only generally links the use of the judicial exception to particular technological environment or field of use (See MPEP 2106.05(h)). 

In conclusion, since Claim 8 fails Step 2A and Step 2B, the claim is not patent eligible and is rejected under 35 U.S.C. 101. 

Claim 15 is similarly rejected under 35 U.S.C. 101, mutatis mutandis, for reciting an abstract idea without significantly more than the judicial exception. 


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
	Claims 8 and 15 recite, at least in part, “scoring candidate questions or answers in the data analysis system.” The phrase “the data analysis system” lacks antecedent basis and should be appropriately corrected. 

Claims 1, 8, and 15 recite multiple instances of “common object”, “common subject”, and “[common] predicate.” The word “common” is indefinite as it is unclear what the metes and bounds of common are in respect to, for example, Claims 1’s recitation of “same object”, “same predicate”, and “same subject.” That is it is unclear of the difference, if any, between “common” and “same”. This unclear difference causes confusion of the functionality of at least Claim 1 because, while it appears the applicant is attempting to make a distinction, no such distinction is clear. That is, Claim 1 recites that the a “similar” triple is a triple that “includes determining which triples within each group of the similar triples have a common object in addition to a common subject and predicate.” That is a similar triple is a triple with a common object, common, subject, and common predicate. 
	However, this appears to be the same definition given to “matching triples.” “Matching” triples are defined as “all triples having the same predicate, same subject type, and a same object type.” 
	The specification only has five (5) instances of the word “common”, none of which provide an “objective standard” such that a person of ordinary skill in the art would clearly know the difference between “common” and “same.” The examiner notes that Paragraphs [0004], [0021], and [0022] are the paragraphs that the examiner has identified as providing support for “common.”  
The examiner notes that Merriam-Webster defines “common” as “belonging to or shared by two or more individuals or things or by all members of a group” or, alternatively, “belonging equally to two or more mathematical entities.” The examiner notes that the Merriam-Webster definition is provided in the attached PTO-892 form. 
The as-filed specification does not provide an alternative or applicant-intended definition of “common” such that it is clearly different or NOT equivalent to the word “same.” Because of this difference, it is unclear of: 
1. What the definition of a “similar triple” is and how it differs from a matching triple. And 
2. How the newly amended “probability ratio” is relevant or significant in the functioning of Claim 1.  
	Specifically, the “probability ratio” is defined in at least Claim 1 as “based on a matching triples count and a similar triples count, the probability ratio represents a             
                
                    
                        R
                    
                    
                        t
                        s
                        ,
                        p
                        ,
                        t
                        o
                    
                
                =
                 
                
                    
                        
                            
                                C
                                M
                            
                            
                                t
                                s
                                ,
                                p
                                ,
                                t
                                o
                            
                        
                    
                    
                        
                            
                                C
                                S
                            
                            
                                t
                                s
                                ,
                                p
                            
                        
                    
                
            
        . That is, ratio is equivalent to the “count” of the “matching” triples divided by the “count” of the “similar” triples. However, because there is no apparent difference between “matching” triples and “similar” triples, this ratio will always be equal to 1 and therefore is insignificant in the functioning of at least Claim 1. 
	
	Claims 1, 8, and 15 recite “computing probability information based on the matching triple count and the similar triple count”. Then in the next limitation, at least Claim 1 recites “computing a probability ratio (Rts,p,to) based on a matching triples count and similar triples count.”  First, it is unclear of the difference, if any, between the claimed “probability information” and “probability ratio” because they both appear to be “based on” the same attributes (i.e. “matching triple count” and “similar triple count”). Second, “a matching triples count” and “a similar triples count” are unclear because at least Claim 1 previously recites “the matching triple count” and “the similar triple count” in at least the previous limitation. Therefore, it is unclear whether or not “a matching triples count” and “a similar triples count” in the probability ratio limitation are different or the same as the counts in preceding limitations. 
	The examiner notes that because of the confusion and because there appears to be no difference between “probability information” and “probability ratio” both will be considered as encompassing the same subject matter and are further considered equivalent. 
calculated by dividing the matching triple count by the similar triple count. Again, this causes confusion on the difference between the claimed “probability information” and the claimed “probability ratio.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizell et al. (US 2013/0346445) in view of Reinhardt et al. (US 2016/0055261) and further in view of Tolksdorf et al. (“Selforganization in Distributed Semantic Repositories”, NPL 2009).

With respect to Claim 1, Mizell teaches a computer-implemented method comprising: determining, using a computer of a data analysis system within a collection of triples for un-typed data in a database, triples that have common entity types to produce similar triples, similar triples include a common subject and a common predicate…(Mizell Paragraph [0016] A method and system for identifying results of a query that includes a type predicate is provided…” Mizell Paragraph [0017] “In some embodiments, the search augmentation system generates a type table by preprocessing the collection of facts to identify triples with a type predicate and adds an entry to the type table for each subject of an identified triple along with the objects of the identified triples.” The examiner further notes the table below [0017] note that the triples shown have a common subject “John Smith” and a common predicate “is-a”. Identifying triples with a type triple and a type subject teaches “similar triples include a common subject and a common predicate” Mizell Paragraph [0023] “The type table includes an entry for each unique subject of each triple of the fact table with a type predicate…” Note the table below [0023] note that the triples returned have a common subject, “John Smith”, and a common predicate, “is-a”. This teaches “similar triples include a common subject and a common predicate.”) …the collection of triples each including subjects, predicates, and objects, as data types.  (Mizell Paragraph [0001] “semantic data models allow relationships between resources to be modeled as facts. The facts are often represented as triples that have a subject, a predicate, and an object…The triples of a semantic data model may be stored in a semantic database that may include a fact table containing the triples representing the facts…”). 
Mtizell also teaches determining, using the computer, within the similar triples that have common subjects and predicates, which of the similar triples also include a common object to produce matching triples, the determining of the matching triples includes determining which of the similar triples within a group of the similar triples have the common object in addition to the common subject and predicate (Mizell Paragraph [0017] “In some embodiments, the search augmentation system generates a type table by preprocessing the collection of facts to identify triples with a type predicate and adds an entry to the type table for each subject of an identified triple along with the objects of the identified triples.” 
Mizell Figure 7. Note the flow chart. Figure 7, as described, “…is a flow diagram…of a check for candidate component of the search augmentation system.” That is, a query triple is submitted by, for example, a user. The system of Mizell, forms the results by at least going through the processing of Figure 7. That is, given a query triple, it checks if triples within the database match in terms of the subject (i.e. step 701), if the subject matches (step 702), the system checks to see if there is a match in terms of the predicate (step 703). Next, the system checks to see if those identified triples (i.e. ones with a matching subject and matching predicate) are matching up with the query triple. Next, and importantly, given that candidate triple(s) match the query’s subject and predicate, the system checks for triples which match the query’s object (705). 
A person of ordinary skill in the art would readily infer that if some collection of triples is checked and triples which match the query’s triple are identified, there is some subset of the total collection of triples that have a subject, predicate, and object in common with the query triple. Those triples MUST be matching triples. And therefore, the triples identified through at least the processing of Mizell Figure 7 teach the claimed “which of the similar triples also include a common object to produce matching triples, the determining of the matching triples includes determining which of the similar triples 
Mizell also teaches scoring candidate questions or answers in the data analysis system (Mizell at least [0029] “In decision block 706, if the triple is not a candidate based on its object, then the component returns an indication of not a candidate, else the component returns an indication of candidate.” The examiner notes that indicating whether or not a triple is a “candidate” teaches “scoring candidate questions or answers in the data analysis system.”). 
Mizell does not appear to explicitly disclose:
counting, using the computer, the similar triples to produce a similar triples count by iterating through the predicates, and subject types of the subjects to compute the similar triples count for all triples having a same predicate and subject type. 
counting the matching triples to produce a matching triples count by iterating through object types of the objects to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type. 
computing, using the computer, probability information based on the matching triple count and the similar triple count
computing a probability ratio, using the computer, (Rts,p,to
processing, using the computer, the un-typed data based on the probability information
weighting a processing result from the processing of the un-typed data based on the probability information, based on the probability ration for each of the data types
Reinhardt does teach counting, using the computer, the similar triples to produce a similar triples count by iterating through the predicates, and subject types of the subjects to compute the similar triples count for all triples having a same predicate and subject type (Pg. 2 Paragraphs [0035] – [0037] Describes that a collection of triples is represented in a graph (see entity type graph). Reinhardt further describes that histograms can be determined for a collection of triples and that these histograms may “summarize various characteristics of a graph, such as frequency of entity types, frequency of edges, frequency of entity vertices with edges of selected edge types, and so on.” A person of ordinary skill in the art would realize that the described frequency teaches “counting…similar triples to produce a similar triple count…”. Further see Fig. 14. ). 
Reinhardt further teaches computing, using the computer, probability information based on the matching triple count and the similar triple count (Paragraphs [0051] –[0053] describe various statistical measures that can be made based on the frequency (e.g., count) of triples. Paragraph [0052] describes that similarity between two histograms can be found using “Jaccard-based similarity score, a Kolmogorov-Smirnov-based score, or another similarity score.” The examiner notes that a person of ordinary skill in the art would realize that any or all of the referenced similarity scores, especially the Kolmogorov-Smirnov similarity scores are probability measures, and thus teach “computing…probability information based on the matching triple count and the similar triple count”.). 
Reinhardt further teaches computing a probability ratio (Rts,p,to), using the computer,as part of the computing the probability information, based on the matching triples count and the similar triples count, the probability ratio represents a portion of triples that have a particular object type (to) given a particular subject type (ts) and predicate (p) (As an initial matter, the examiner notes the rejection under 112(b) and is interpreting the claimed “probability ratio” and encompassing the same subject matter as the claimed “probability information”. Based on this interpretation, Reinhardt teaches the claim language. Specifically, Paragraphs [0051] –[0053] describe various statistical measures that can be made based on the frequency (e.g., count) of triples. Paragraph [0052] describes that similarity between two histograms can be found using “Jaccard-based similarity score, a Kolmogorov-Smirnov-based score, or another similarity score.” The examiner notes that a person of ordinary skill in the art would realize that any or all of the referenced similarity scores, especially the Kolmogorov-Smirnov similarity scores are probability measures, and thus teaches computing a probability ratio.). 
Reinhardt further teaches processing, using the computer, the un-typed data based on the probability information (Paragraphs [0053]-[0057] describe how a report based on the statistics collected can be displayed. Displaying results from the determined statistics teaches “processing, using the computer, the un-typed data based on the probability information.”). 
eighting a processing result from the processing of the un-typed data based on the probability information, based on the probability ratio for each of the data types (Reinhardt Paragraph [0056] “A display page 1200 includes a characteristic list 1210 that includes an entry for example characteristics that can be used to generate a similarity score. Each entry includes a weight field. A user enters the weight to be given each characteristic when generating the similarity score…The display page includes a calculate button 1120 for calculating the similarity based on the weights and a similarity field 1230 that displays the similarity score.” The examiner notes that applying a weight a characteristic which is then used to calculate a similarity score teaches “weighting a processing result from the processing of the un-typed data based on the probability information, based on the probability ratio for each of the data types”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the untyped triples as taught by Mizell modified with the graph structure and statistical measurements as taught by Reinhardt because this would give a numerical and visual description of how similar a collection of triples are; thus, giving improved user experience (Reinhardt Paragraph [0036]). 
The combination of Mizell and Reinhardt, however, does not appear to explicitly disclose counting the matching triples to produce a matching triple count by iterating through object types of the objects to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type. 
counting the matching triples to produce a matching triples count by iterating through object types of the objects to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type (Tolksdorf Pgs. 7-8 Pg. 8 defines “Type Concentration.” Type concentration is defined as a measure of “how semantically close” the types stored in triples are on a node…” Tolksdorf goes further and recites “The type concentration…of a type…at a node…for a given cluster indicator…is the component-wise sum of the similarity-distribution-weighted values of the node’s triple distribution…divided by the overall local triple count.” The examiner that T is defined (see bottom of Pg. 7) as “the set of type resources in Θ (classes and properties)…” The examiner further notes that this includes                         
                            
                                
                                    r
                                    ,
                                     
                                    r
                                    d
                                    f
                                    :
                                    t
                                    y
                                    p
                                    e
                                    ,
                                    r
                                    d
                                    f
                                    s
                                    :
                                    c
                                    l
                                    a
                                    s
                                    s
                                
                            
                            ∈
                             
                            Ω
                             
                            
                                ⋁
                                
                                    
                                        
                                            r
                                            ,
                                             
                                            r
                                            d
                                            f
                                            :
                                            t
                                            y
                                            p
                                            e
                                            ,
                                             
                                            r
                                            d
                                            f
                                            s
                                            :
                                            p
                                            r
                                            o
                                            p
                                            e
                                            r
                                            t
                                            y
                                        
                                    
                                
                            
                            ∈
                            Ω
                        
                     which indicates that T includes “class types” and “property types”. Now, if we note the “Type Concentration” equation, one of ordinary skill in the art would realize that the sum (Σ) is over T, given some set of cluster indicators (K, {subject, predicate, object}, See Pg. 7) for the type. Thus, a sum over a particular type which includes “class type” must be the sum of triples that have a particular “class type”, “subject type”, and “predicate” as the claim language requires. Thus, Tolksdorf teaches counting the matching triples to produce a matching triples count…”). 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the similar triples and histograms as taught by the combination of Mizell and Reinhardt modified with the type 

With respect to Claim 2, the combination of Mizell, Reinhardt, and Tolksdorf teach determining a confidence score for an un-typed second entity from the probability information (Reinhardt Paragraph [0056] describes that a similarity score can be generated based on the most frequent entity types between two collections of triples. The examiner notes that comparing two entities (e.g. between two collections of triples) based upon a characteristic (e.g. “most frequent entity types”) and calculating a similarity score (e.g. confidence value) teaches “determining a confidence score for an un-typed second entity from the probability information”.). 
With respect to Claim 3, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein the probability information comprises a ratio or percentage (Reinhardt paragraph [0054] and/or [0056] show that a percentage is used to describe the similarity. For example, [0054] recites “For example, the histogram indicates that 100% of the triples with the umls:procedure predicate have subjects with the entity type of patient.” See also Fig. 10. Describing the similarity score using a percentage teaches “wherein the probability information comprises a ratio or percentage.”). 
With respect to Claim 4, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein the probability information is computed by dividing the matching triple count by the similar triple count (Reinhardt Paragraph [0052] describes the use of Jaccard-based similarity score, a Kolmogorov-Smirnov-based score, or another similarity score. As described above any or all of these similarity scores teach the claimed probability information. The examiner further notes that a person of ordinary skill in the art would realize that any or all of the referenced similarity scores are computed based a division operation. Further still, Paragraphs [0039]-[0048] describe the graph structure as used in Reinhardt. The system is described that for each collection of triples a graph is constructed where a vertex in a graph represents an entity and a directed edge for each triple in a collection that has an entity object (Paragraph [0044]). Further the paragraphs referenced describe that the diagram includes nodes where a directed link outgoing from a large node to another large node indicates that the collection includes a triple a subject of the entity type of the From node and an entity object of the entity type of the To node (Paragraph [0043]). Further still, Paragraph [0048] describes the counting. Specifically, “the size of the node in the entity type graph may indicate the relative number of entity vertices of each entity type. The nodes may also include an indication of the actual number of entity vertices of each entity types…The width of the links in the entity type graph may indicate the relative number of edges between entity vertices of the entity types represented by the connected nodes.” That is, in other words, for a collection of triples a graph is constructed where links, nodes, and the connection between them indicate which triples in a collection are connected by a subject and a predicate [0043]. Based on the definition of a “similar triple” provided in the as-filed specification Paragraph [0021], at least the above referenced and described paragraphs read on the claim language. Similarly, based off the definition of a matching triple (see Instant Specification [0022]), Reinhardt’s description of vertices and edges read on the claimed “matching triples.” Thus, based on the information above, a person of ordinary skill in the art would realize that the counts of nodes and links and vertices and edges and then finding a similarity score read on the claim language. Further See Figure 2.). 
With respect to Claim 5, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein processing data based on the probability information comprises candidate answer generation (Mizell Paragraph [0016] “For each identified triple, the search engine checks the type table to determine whether the subject of that triple has a type of “politician” and, if so, includes that triple in the results.” The examiner further notes that Paragraph [0028] explicitly outlines the “check candidate component”. The examiner notes that a candidate triple being identified as a candidate teaches “wherein processing data based on the probability information comprises candidate answer generation”.). 
With respect to Claim 6, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein processing data based on the probability information comprises candidate answer evaluation (Mizell Paragraph [0016] “if the type table indicates that John Smith is a politician but has no information indicating that Tom Jones is a politician, the search engine will include the identified triple for John Smith in the results but not the identified triple for Tom Jones.” Further see Mizell Paragraph [0029]. The examiner notes that filtering and/or omitting results based on gathered information teaches the claimed “evaluation.”). 
With respect to Claim 7, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein the probability information comprises a ratio or percentage for each set of similar triples in a triple store (Reinhardt Figure 7 and/or Fig 10. Further Paragraph [0002] ; Paragraph [0009] “Some collections of data may store triples that 
Reinhardt paragraph [0054] and/or [0056] show that a percentage is used to describe the similarity. For example, [0054] recites “For example, the histogram indicates that 100% of the triples with the umls:procedure predicate have subjects with the entity type of patient.” See also Fig. 10. Describing the similarity score using a percentage teaches “wherein the probability information comprises a ratio or percentage.”). 

With respect to Claim 8, Mizell teaches a computer system comprising: one or more computer processors; one or more computer readable storage media and program instructions stored on the one or more computer readable storage media; the program instructions comprising instructions to perform: determining within a collection of triples for un-typed data in a database, triples that have common entity types to produce similar triples, similar triples include a common subject and a common predicate…(Mizell Paragraph [0016] A method and system for identifying results of a query that includes a type predicate is provided…” Mizell Paragraph [0017] “In some embodiments, the search augmentation system generates a type table by preprocessing the collection of facts to identify triples with a type predicate and adds an entry to the type table for each subject of an identified triple along with the objects of the identified triples.” The examiner further notes the table below [0017] note that the triples shown have a common subject “John Smith” and a common predicate Identifying triples with a type triple and a type subject teaches “similar triples include a common subject and a common predicate” Mizell Paragraph [0023] “The type table includes an entry for each unique subject of each triple of the fact table with a type predicate…” Note the table below [0023] note that the triples returned have a common subject, “John Smith”, and a common predicate, “is-a”. This teaches “similar triples include a common subject and a common predicate.”) …the collection of triples each including subjects, predicates, and objects, as data types.  (Mizell Paragraph [0001] “semantic data models allow relationships between resources to be modeled as facts. The facts are often represented as triples that have a subject, a predicate, and an object…The triples of a semantic data model may be stored in a semantic database that may include a fact table containing the triples representing the facts…”). 
Mtizell also teaches determining within the similar triples that have common subjects and predicates, which of the similar triples also include a common object to produce matching triples, the determining of the matching triples includes determining which of the similar triples within a group of the similar triples have the common object in addition to the common subject and predicate (Mizell Paragraph [0017] “In some embodiments, the search augmentation system generates a type table by preprocessing the collection of facts to identify triples with a type predicate and adds an entry to the type table for each subject of an identified triple along with the objects of the identified triples.” 
Mizell Figure 7. Note the flow chart. Figure 7, as described, “…is a flow diagram…of a check for candidate component of the search augmentation system.” That is, a query triple is submitted by, for example, a user. The system of Mizell, forms 
A person of ordinary skill in the art would readily infer that if some collection of triples is checked and triples which match the query’s triple are identified, there is some subset of the total collection of triples that have a subject, predicate, and object in common with the query triple. Those triples MUST be matching triples. And therefore, the triples identified through at least the processing of Mizell Figure 7 teach the claimed “which of the similar triples also include a common object to produce matching triples, the determining of the matching triples includes determining which of the similar triples within a group of the similar triples have the common object in addition to the common subject and predicate.”). 
Mizell also teaches scoring candidate questions or answers in the data analysis system (Mizell at least [0029] “In decision block 706, if the triple is not a candidate based on its object, then the component returns an indication of not a candidate, else the component returns an indication of candidate.” The examiner notes that indicating whether or not a triple is a “candidate” teaches “scoring candidate questions or answers in the data analysis system.”). 
Mizell does not appear to explicitly disclose:
counting, using the computer, the similar triples to produce a similar triples count by iterating through the predicates, and subject types of the subjects to compute the similar triples count for all triples having a same predicate and subject type. 
counting the matching triples to produce a matching triples count by iterating through object types of the objects to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type. 
computing, using the computer, probability information based on the matching triple count and the similar triple count
computing a probability ratio, using the computer, (Rts,p,to) based on a matching triples count and a similar triples count, the probability ratio represents a portion of triples that have a particular object type (to) given a particular subject type (ts) and predicate (p)
processing, using the computer, the un-typed data based on the probability information
weighting a processing result from the processing of the un-typed data based on the probability information, based on the probability ration for each of the data types
Reinhardt does teach counting the similar triples to produce a similar triples count by iterating through the predicates, and subject types of the subjects to compute the similar triples count for all triples having a same predicate and subject type (Pg. 2 Paragraphs [0035] – [0037] Describes that a collection of triples is represented in a graph (see entity type graph). Reinhardt further describes that A person of ordinary skill in the art would realize that the described frequency teaches “counting…similar triples to produce a similar triple count…”. Further see Fig. 14. ). 
Reinhardt further teaches computing probability information based on the matching triple count and the similar triple count (Paragraphs [0051] –[0053] describe various statistical measures that can be made based on the frequency (e.g., count) of triples. Paragraph [0052] describes that similarity between two histograms can be found using “Jaccard-based similarity score, a Kolmogorov-Smirnov-based score, or another similarity score.” The examiner notes that a person of ordinary skill in the art would realize that any or all of the referenced similarity scores, especially the Kolmogorov-Smirnov similarity scores are probability measures, and thus teach “computing…probability information based on the matching triple count and the similar triple count”.). 
Reinhardt further teaches computing a probability ratio (Rts,p,to) as part of the computing the probability information, based on the matching triples count and the similar triples count, the probability ratio represents a portion of triples that have a particular object type (to) given a particular subject type (ts) and predicate (p) (As an initial matter, the examiner notes the rejection under 112(b) and is interpreting the claimed “probability ratio” and encompassing the same subject matter as the claimed “probability information”. Based on this interpretation, Reinhardt teaches The examiner notes that a person of ordinary skill in the art would realize that any or all of the referenced similarity scores, especially the Kolmogorov-Smirnov similarity scores are probability measures, and thus teaches computing a probability ratio.). 
Reinhardt further teaches processing the un-typed data based on the probability information (Paragraphs [0053]-[0057] describe how a report based on the statistics collected can be displayed. Displaying results from the determined statistics teaches “processing, using the computer, the un-typed data based on the probability information.”). 
Reinhardt further teaches weighting a processing result from the processing of the un-typed data based on the probability information, based on the probability ratio for each of the data types (Reinhardt Paragraph [0056] “A display page 1200 includes a characteristic list 1210 that includes an entry for example characteristics that can be used to generate a similarity score. Each entry includes a weight field. A user enters the weight to be given each characteristic when generating the similarity score…The display page includes a calculate button 1120 for calculating the similarity based on the weights and a similarity field 1230 that displays the similarity score.” The examiner notes that applying a weight a characteristic which is then used to calculate a similarity score teaches “weighting a processing result from the processing 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the untyped triples as taught by Mizell modified with the graph structure and statistical measurements as taught by Reinhardt because this would give a numerical and visual description of how similar a collection of triples are; thus, giving improved user experience (Reinhardt Paragraph [0036]). 
The combination of Mizell and Reinhardt, however, does not appear to explicitly disclose counting the matching triples to produce a matching triple count by iterating through object types of the objects to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type. 
Tolksdorf, however, does teach counting the matching triples to produce a matching triples count by iterating through object types of the objects to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type (Tolksdorf Pgs. 7-8 Pg. 8 defines “Type Concentration.” Type concentration is defined as a measure of “how semantically close” the types stored in triples are on a node…” Tolksdorf goes further and recites “The type concentration…of a type…at a node…for a given cluster indicator…is the component-wise sum of the similarity-distribution-weighted values of the node’s triple distribution…divided by the overall local triple count.” The examiner that T is defined (see bottom of Pg. 7) as “the set of type resources in Θ (classes and properties)…” The examiner further notes that this includes                         
                            
                                
                                    r
                                    ,
                                     
                                    r
                                    d
                                    f
                                    :
                                    t
                                    y
                                    p
                                    e
                                    ,
                                    r
                                    d
                                    f
                                    s
                                    :
                                    c
                                    l
                                    a
                                    s
                                    s
                                
                            
                            ∈
                             
                            Ω
                             
                            
                                ⋁
                                
                                    
                                        
                                            r
                                            ,
                                             
                                            r
                                            d
                                            f
                                            :
                                            t
                                            y
                                            p
                                            e
                                            ,
                                             
                                            r
                                            d
                                            f
                                            s
                                            :
                                            p
                                            r
                                            o
                                            p
                                            e
                                            r
                                            t
                                            y
                                        
                                    
                                
                            
                            ∈
                            Ω
                        
                     which indicates that T includes “class types” and “property types”. Now, if we note the “Type Concentration” equation, one of ordinary skill in the art would realize that the sum (Σ) is over T, given some set of cluster indicators (K, {subject, predicate, object}, See Pg. 7) for the type. Thus, a sum over a particular type which includes “class type” must be the sum of triples that have a particular “class type”, “subject type”, and “predicate” as the claim language requires. Thus, Tolksdorf teaches counting the matching triples to produce a matching triples count…”). 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the similar triples and histograms as taught by the combination of Mizell and Reinhardt modified with the type concentration as taught by Tolksdorf because this would allow the system to calculate the probability of a triple being a certain type (Tolksdorf Pg. 8).
With respect to Claim 9, the combination of Mizell, Reinhardt, and Tolksdorf teach determining a confidence score for an un-typed second entity from the probability information (Reinhardt Paragraph [0056] describes that a similarity score can be generated based on the most frequent entity types between two collections of triples. The examiner notes that comparing two entities (e.g. between two collections of triples) based upon a characteristic (e.g. “most frequent entity types”) and calculating a similarity score (e.g. confidence value) teaches “determining a confidence score for an un-typed second entity from the probability information”.). 
With respect to Claim 10, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein the probability information comprises a ratio or percentage For example, [0054] recites “For example, the histogram indicates that 100% of the triples with the umls:procedure predicate have subjects with the entity type of patient.” See also Fig. 10. Describing the similarity score using a percentage teaches “wherein the probability information comprises a ratio or percentage.”). 
With respect to Claim 11, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein the probability information is computed by dividing the matching triple count by the similar triple count (Reinhardt Paragraph [0052] describes the use of Jaccard-based similarity score, a Kolmogorov-Smirnov-based score, or another similarity score. As described above any or all of these similarity scores teach the claimed probability information. The examiner further notes that a person of ordinary skill in the art would realize that any or all of the referenced similarity scores are computed based a division operation. Further still, Paragraphs [0039]-[0048] describe the graph structure as used in Reinhardt. The system is described that for each collection of triples a graph is constructed where a vertex in a graph represents an entity and a directed edge for each triple in a collection that has an entity object (Paragraph [0044]). Further the paragraphs referenced describe that the diagram includes nodes where a directed link outgoing from a large node to another large node indicates that the collection includes a triple a subject of the entity type of the From node and an entity object of the entity type of the To node (Paragraph [0043]). Further still, Paragraph [0048] describes the counting. Specifically, “the size of the node in the entity type graph may indicate the relative number of entity vertices of each entity type. The nodes may also include an indication of the actual number of entity vertices of each entity That is, in other words, for a collection of triples a graph is constructed where links, nodes, and the connection between them indicate which triples in a collection are connected by a subject and a predicate [0043]. Based on the definition of a “similar triple” provided in the as-filed specification Paragraph [0021], at least the above referenced and described paragraphs read on the claim language. Similarly, based off the definition of a matching triple (see Instant Specification [0022]), Reinhardt’s description of vertices and edges read on the claimed “matching triples.” Thus, based on the information above, a person of ordinary skill in the art would realize that the counts of nodes and links and vertices and edges and then finding a similarity score read on the claim language. Further See Figure 2.). 
With respect to Claim 12, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein processing data based on the probability information comprises candidate answer generation (Mizell Paragraph [0016] “For each identified triple, the search engine checks the type table to determine whether the subject of that triple has a type of “politician” and, if so, includes that triple in the results.” The examiner further notes that Paragraph [0028] explicitly outlines the “check candidate component”. The examiner notes that a candidate triple being identified as a candidate teaches “wherein processing data based on the probability information comprises candidate answer generation”.). 
With respect to Claim 13, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein processing data based on the probability information comprises candidate answer evaluation (Mizell Paragraph [0016] “if the type table indicates that John Smith is a politician but has no information indicating that Tom Jones is a politician, the search engine will include the identified triple for John Smith in the results but not the identified triple for Tom Jones.” Further see Mizell Paragraph [0029]. The examiner notes that filtering and/or omitting results based on gathered information teaches the claimed “evaluation.”). 
With respect to Claim 14, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein the probability information comprises a ratio or percentage for each set of similar triples in a triple store (Reinhardt Figure 7 and/or Fig 10. Further Paragraph [0002] ; Paragraph [0009] “Some collections of data may store triples that are from different sources that correspond to different graphs.” ; Paragraph [0014] “The triples of a semantic data model may be stored in a semantic database that may include a fact table containing the triples representing the facts.” 
Reinhardt paragraph [0054] and/or [0056] show that a percentage is used to describe the similarity. For example, [0054] recites “For example, the histogram indicates that 100% of the triples with the umls:procedure predicate have subjects with the entity type of patient.” See also Fig. 10. Describing the similarity score using a percentage teaches “wherein the probability information comprises a ratio or percentage.”). 

With respect to Claim 15, Mizell teaches A computer program product comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising instructions to perform: determining within a collection of triples for un-typed data in a database, triples that have common entity types to produce similar triples, similar triples include a common subject and a common predicate…(Mizell Paragraph [0016] A method and system for identifying results of a query that includes a type predicate is provided…” Mizell Paragraph [0017] “In some embodiments, the search augmentation system generates a type table by preprocessing the collection of facts to identify triples with a type predicate and adds an entry to the type table for each subject of an identified triple along with the objects of the identified triples.” The examiner further notes the table below [0017] note that the triples shown have a common subject “John Smith” and a common predicate “is-a”. Identifying triples with a type triple and a type subject teaches “similar triples include a common subject and a common predicate” Mizell Paragraph [0023] “The type table includes an entry for each unique subject of each triple of the fact table with a type predicate…” Note the table below [0023] note that the triples returned have a common subject, “John Smith”, and a common predicate, “is-a”. This teaches “similar triples include a common subject and a common predicate.”) …the collection of triples each including subjects, predicates, and objects, as data types.  (Mizell Paragraph [0001] “semantic data models allow relationships between resources to be modeled as facts. The facts are often represented as triples that have a subject, a predicate, and an object…The triples of a semantic data model may be stored in a semantic database that may include a fact table containing the triples representing the facts…”). 
determining within the similar triples that have common subjects and predicates, which of the similar triples also include a common object to produce matching triples, the determining of the matching triples includes determining which of the similar triples within a group of the similar triples have the common object in addition to the common subject and predicate (Mizell Paragraph [0017] “In some embodiments, the search augmentation system generates a type table by preprocessing the collection of facts to identify triples with a type predicate and adds an entry to the type table for each subject of an identified triple along with the objects of the identified triples.” 
Mizell Figure 7. Note the flow chart. Figure 7, as described, “…is a flow diagram…of a check for candidate component of the search augmentation system.” That is, a query triple is submitted by, for example, a user. The system of Mizell, forms the results by at least going through the processing of Figure 7. That is, given a query triple, it checks if triples within the database match in terms of the subject (i.e. step 701), if the subject matches (step 702), the system checks to see if there is a match in terms of the predicate (step 703). Next, the system checks to see if those identified triples (i.e. ones with a matching subject and matching predicate) are matching up with the query triple. Next, and importantly, given that candidate triple(s) match the query’s subject and predicate, the system checks for triples which match the query’s object (705). 
A person of ordinary skill in the art would readily infer that if some collection of triples is checked and triples which match the query’s triple are identified, there is some subset of the total collection of triples that have a subject, predicate, and object in common with the query triple. Those triples MUST be matching triples. And therefore, 
Mizell also teaches scoring candidate questions or answers in the data analysis system (Mizell at least [0029] “In decision block 706, if the triple is not a candidate based on its object, then the component returns an indication of not a candidate, else the component returns an indication of candidate.” The examiner notes that indicating whether or not a triple is a “candidate” teaches “scoring candidate questions or answers in the data analysis system.”). 
Mizell does not appear to explicitly disclose:
counting, using the computer, the similar triples to produce a similar triples count by iterating through the predicates, and subject types of the subjects to compute the similar triples count for all triples having a same predicate and subject type. 
counting the matching triples to produce a matching triples count by iterating through object types of the objects to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type. 
computing, using the computer, probability information based on the matching triple count and the similar triple count
computing a probability ratio, using the computer, (Rts,p,to) based on a matching triples count and a similar triples count, the probability ratio represents a portion 
processing, using the computer, the un-typed data based on the probability information
weighting a processing result from the processing of the un-typed data based on the probability information, based on the probability ration for each of the data types
Reinhardt does teach counting the similar triples to produce a similar triples count by iterating through the predicates, and subject types of the subjects to compute the similar triples count for all triples having a same predicate and subject type (Pg. 2 Paragraphs [0035] – [0037] Describes that a collection of triples is represented in a graph (see entity type graph). Reinhardt further describes that histograms can be determined for a collection of triples and that these histograms may “summarize various characteristics of a graph, such as frequency of entity types, frequency of edges, frequency of entity vertices with edges of selected edge types, and so on.” A person of ordinary skill in the art would realize that the described frequency teaches “counting…similar triples to produce a similar triple count…”. Further see Fig. 14. ). 
Reinhardt further teaches computing probability information based on the matching triple count and the similar triple count (Paragraphs [0051] –[0053] describe various statistical measures that can be made based on the frequency (e.g., count) of triples. Paragraph [0052] describes that similarity between two histograms can be found using “Jaccard-based similarity score, a Kolmogorov-Smirnov-based score, or The examiner notes that a person of ordinary skill in the art would realize that any or all of the referenced similarity scores, especially the Kolmogorov-Smirnov similarity scores are probability measures, and thus teach “computing…probability information based on the matching triple count and the similar triple count”.). 
Reinhardt further teaches computing a probability ratio (Rts,p,to) as part of the computing the probability information, based on the matching triples count and the similar triples count, the probability ratio represents a portion of triples that have a particular object type (to) given a particular subject type (ts) and predicate (p) (As an initial matter, the examiner notes the rejection under 112(b) and is interpreting the claimed “probability ratio” and encompassing the same subject matter as the claimed “probability information”. Based on this interpretation, Reinhardt teaches the claim language. Specifically, Paragraphs [0051] –[0053] describe various statistical measures that can be made based on the frequency (e.g., count) of triples. Paragraph [0052] describes that similarity between two histograms can be found using “Jaccard-based similarity score, a Kolmogorov-Smirnov-based score, or another similarity score.” The examiner notes that a person of ordinary skill in the art would realize that any or all of the referenced similarity scores, especially the Kolmogorov-Smirnov similarity scores are probability measures, and thus teaches computing a probability ratio.). 
Reinhardt further teaches processing the un-typed data based on the probability information (Paragraphs [0053]-[0057] describe how a report based on the statistics collected can be displayed. Displaying results from the determined statistics 
Reinhardt further teaches weighting a processing result from the processing of the un-typed data based on the probability information, based on the probability ratio for each of the data types (Reinhardt Paragraph [0056] “A display page 1200 includes a characteristic list 1210 that includes an entry for example characteristics that can be used to generate a similarity score. Each entry includes a weight field. A user enters the weight to be given each characteristic when generating the similarity score…The display page includes a calculate button 1120 for calculating the similarity based on the weights and a similarity field 1230 that displays the similarity score.” The examiner notes that applying a weight a characteristic which is then used to calculate a similarity score teaches “weighting a processing result from the processing of the un-typed data based on the probability information, based on the probability ratio for each of the data types”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the untyped triples as taught by Mizell modified with the graph structure and statistical measurements as taught by Reinhardt because this would give a numerical and visual description of how similar a collection of triples are; thus, giving improved user experience (Reinhardt Paragraph [0036]). 
The combination of Mizell and Reinhardt, however, does not appear to explicitly disclose counting the matching triples to produce a matching triple count by iterating 
Tolksdorf, however, does teach counting the matching triples to produce a matching triples count by iterating through object types of the objects to compute the matching triples count for all triples having the same predicate, the same subject type, and a same object type (Tolksdorf Pgs. 7-8 Pg. 8 defines “Type Concentration.” Type concentration is defined as a measure of “how semantically close” the types stored in triples are on a node…” Tolksdorf goes further and recites “The type concentration…of a type…at a node…for a given cluster indicator…is the component-wise sum of the similarity-distribution-weighted values of the node’s triple distribution…divided by the overall local triple count.” The examiner that T is defined (see bottom of Pg. 7) as “the set of type resources in Θ (classes and properties)…” The examiner further notes that this includes                         
                            
                                
                                    r
                                    ,
                                     
                                    r
                                    d
                                    f
                                    :
                                    t
                                    y
                                    p
                                    e
                                    ,
                                    r
                                    d
                                    f
                                    s
                                    :
                                    c
                                    l
                                    a
                                    s
                                    s
                                
                            
                            ∈
                             
                            Ω
                             
                            
                                ⋁
                                
                                    
                                        
                                            r
                                            ,
                                             
                                            r
                                            d
                                            f
                                            :
                                            t
                                            y
                                            p
                                            e
                                            ,
                                             
                                            r
                                            d
                                            f
                                            s
                                            :
                                            p
                                            r
                                            o
                                            p
                                            e
                                            r
                                            t
                                            y
                                        
                                    
                                
                            
                            ∈
                            Ω
                        
                     which indicates that T includes “class types” and “property types”. Now, if we note the “Type Concentration” equation, one of ordinary skill in the art would realize that the sum (Σ) is over T, given some set of cluster indicators (K, {subject, predicate, object}, See Pg. 7) for the type. Thus, a sum over a particular type which includes “class type” must be the sum of triples that have a particular “class type”, “subject type”, and “predicate” as the claim language requires. Thus, Tolksdorf teaches counting the matching triples to produce a matching triples count…”). 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the similar triples and 
With respect to Claim 16, the combination of Mizell, Reinhardt, and Tolksdorf teach determining a confidence score for an un-typed second entity from the probability information (Reinhardt Paragraph [0056] describes that a similarity score can be generated based on the most frequent entity types between two collections of triples. The examiner notes that comparing two entities (e.g. between two collections of triples) based upon a characteristic (e.g. “most frequent entity types”) and calculating a similarity score (e.g. confidence value) teaches “determining a confidence score for an un-typed second entity from the probability information”.). 
With respect to Claim 17, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein the probability information comprises a ratio or percentage (Reinhardt paragraph [0054] and/or [0056] show that a percentage is used to describe the similarity. For example, [0054] recites “For example, the histogram indicates that 100% of the triples with the umls:procedure predicate have subjects with the entity type of patient.” See also Fig. 10. Describing the similarity score using a percentage teaches “wherein the probability information comprises a ratio or percentage.”). 
With respect to Claim 18, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein the probability information is computed by dividing the matching triple count by the similar triple count (Reinhardt Paragraph [0052] describes the use of Jaccard-based similarity score, a Kolmogorov-Smirnov-based score, or another similarity score. As described above any or all of these similarity scores teach the claimed probability information. The examiner further notes that a person of ordinary skill in the art would realize that any or all of the referenced similarity scores are computed based a division operation. Further still, Paragraphs [0039]-[0048] describe the graph structure as used in Reinhardt. The system is described that for each collection of triples a graph is constructed where a vertex in a graph represents an entity and a directed edge for each triple in a collection that has an entity object (Paragraph [0044]). Further the paragraphs referenced describe that the diagram includes nodes where a directed link outgoing from a large node to another large node indicates that the collection includes a triple a subject of the entity type of the From node and an entity object of the entity type of the To node (Paragraph [0043]). Further still, Paragraph [0048] describes the counting. Specifically, “the size of the node in the entity type graph may indicate the relative number of entity vertices of each entity type. The nodes may also include an indication of the actual number of entity vertices of each entity types…The width of the links in the entity type graph may indicate the relative number of edges between entity vertices of the entity types represented by the connected nodes.” That is, in other words, for a collection of triples a graph is constructed where links, nodes, and the connection between them indicate which triples in a collection are connected by a subject and a predicate [0043]. Based on the definition of a “similar triple” provided in the as-filed specification Paragraph [0021], at least the above referenced and described paragraphs read on the claim language. Similarly, based off the definition of a matching triple (see Instant Specification [0022]), Reinhardt’s description of vertices and edges read on the claimed “matching triples.” Thus, based on the information above, a person of ordinary skill in the art would realize that the counts of nodes and links and vertices and edges and then finding a similarity score read on the claim language. Further See Figure 2.). 
With respect to Claim 19, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein processing data based on the probability information comprises candidate answer generation or candidate answer evaluation (Mizell Paragraph [0016] “For each identified triple, the search engine checks the type table to determine whether the subject of that triple has a type of “politician” and, if so, includes that triple in the results.” The examiner further notes that Paragraph [0028] explicitly outlines the “check candidate component”. The examiner notes that a candidate triple being identified as a candidate teaches “wherein processing data based on the probability information comprises candidate answer generation”. Mizell Paragraph [0016] “if the type table indicates that John Smith is a politician but has no information indicating that Tom Jones is a politician, the search engine will include the identified triple for John Smith in the results but not the identified triple for Tom Jones.” Further see Mizell Paragraph [0029]. The examiner notes that filtering and/or omitting results based on gathered information teaches the claimed “evaluation.”). 
With respect to Claim 20, the combination of Mizell, Reinhardt, and Tolksdorf teach wherein the probability information comprises a ratio or percentage for each set of similar triples in a triple store (Reinhardt Figure 7 and/or Fig 10. Further Paragraph [0002] ; Paragraph [0009] “Some collections of data may store triples that are from different sources that correspond to different graphs.” ; Paragraph [0014] “The triples of a semantic data model may be stored in a semantic database that may include a fact table containing the triples representing the facts.” 
For example, [0054] recites “For example, the histogram indicates that 100% of the triples with the umls:procedure predicate have subjects with the entity type of patient.” See also Fig. 10. Describing the similarity score using a percentage teaches “wherein the probability information comprises a ratio or percentage.”). 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Fernandez, Javier D. “Compact RDF representations for Publishing and Exchanging in the Web of Data”, NPL 2011. 
Explicitly discloses the probability ratio as well as the counting limitations of at least representative Claim 1. 
The examiner notes with importance Section 3.1 which discusses RDF Characterization. Note (2), the partial out-degree which is defined as “the number of triples of G [collection of triples] in which s occurs as subject and p and predicate.” 
Further note Definition 3: subject object ratio which is defined as the proportion of common subjects and objects in the graph G. 
2. Langer, Philipp et al. “Assigning Global Relevance Scores to DBPedia Facts.” Also teaches the claimed counting limitations. See Pg. 249 Col. 2. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./Examiner, Art Unit 2126                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116